DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pfeiffer (US 5,264,831).

Regarding claim 1, Pfeiffer discloses a piezo-electric transceiver 14 for a vibration sensor, wherein the piezo-electric transceiver 14 is formed as a separately handled unit (see Fig. 3, showing how transceiver unit 14 can be detached and separated from diaphragm 24) with a drive seat 20,25 with a mechanical connection section (nut 21 and associated bore that receives bolt 21, see Fig. 3) for connecting the piezo-electric transceiver to a diaphragm 24 of the vibration sensor wherein the drive seat 20,25 comprises a fastening section (screw 33 and threaded bore in element 25) for fastening and pre-stressing a stacked piezo-drive 30 in the 

Regarding claim 9, Pfeiffer discloses a vibration sensor with a mechanical oscillation unit 12,24 arranged thereat that can be set into vibration and a second connection section, 21,22 for connecting a diaphragm 24 to a Piezo-electric transceiver 14 such that vibrations of the Piezo-electric transceiver are transferred to the diaphragm 24 and vibrations of the diaphragm are transferred to the Piezo-electric transceiver 14, wherein the Piezo-electric transceiver is formed as a separately handled unit according to claim 1, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 5,264,831) in view of Dreyer et al. (US 2011/0226064).

Regarding claim 3, Pfeiffer discloses that the stacked piezo-drive 30 comprises a stack with a piezo unit of at least one piezo-element 31, but Pfeiffer does not disclose there being an adjustment ceramic arranged respectively in the stack above and below the piezo-unit.
Dreyer et al. disclose a similarly configured piezo-drive that is similarly pre-stressed against a diaphragm, wherein the pizeo-drive comprises a stack with a piezo unit of piezo-
It would have been obvious to one of ordinary skill in the art to include the adjustment ceramic elements as taught by Dreyer et al., in the piezo-drive stack of Pfeiffer, because it provides the flexibility and versatility in adjusting the height/length of the piezo drive and also provides an insulation between the piezo elements and other parts of the apparatus.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 5,264,831) in view of Dreyer et al. (US 2011/0226064), and further in view of Pfeiffer et al. (US 4,594,584).

Regarding claims 4 and 5, the combination of Pfeiffer and Dreyer et al. teach/and or suggest the limitations of claims 1 and 3, as set forth above, and Pfeiffer further teaches that in the stack 30 above the upper element, a metallic pressure piece is arranged (see Fig. 3 and col. 4 lines 1-7). Pfeiffer also teaches the pieces of the stack 30 all being formed with a circular external contour with identical diameter (see Fig. 3). Pfeiffer does not explicitly teach that there is a metallic pressure piece below the lower element of the stack. Pfeiffer et al. disclose a similarly configured piezo-drive that is similarly pre-stressed against a diaphragm, wherein the pizeo-drive comprises a stack with a piezo unit of piezo-elements 55,59,61, an upper insulating element 63, similar to Dreyer’s upper adjustment ceramic, above the upper piezo-element, a lower insulating element, similar to Dreyer’s lower adjustment ceramic, below the lower piezo-element, and Pfeiffer et al. further teach in the stack above and below the upper and lower insulating elements, respectively, there being a metallic pressure piece 64 and 50 arranged (see .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Pfeiffer (US 5,264,831) in view of Dreyer et al. (US 2011/0226064), and further in view of Bindig et al. (US 2004/0217672).

Regarding claim 7, the combination of Pfeiffer and Dreyer et al. teach the limitations of claims 1 and 3 as set forth above, but neither Pfeiffer nor Dreyer et al. explicitly teach the stacked piezo-drive being sintered into a monoblock. However, it is generally known in the art sinter layered piezo stacks together with their ceramic layers and metal or electrode layers. For example, Bindig et al. discloses sintering a layered piezo stack with electrode layers in to a monoblock (see Abstract). It would have been obvious to sinter the stacked piezo-drive in the .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5 March 2021 have been fully considered but they are not persuasive.
Applicant has argued that Pfeiffer does not anticipate claim 1 because Pfeiffer’s transceiver does not meet the requirement in claim 1 of being “formed as a separately handled unit.” While it is agreed that Pfeiffer does not teach the transceiver having a piezo drive that is designed to be pre-stressed and clamped to the drive seat while it is unattached and separated from the diaphragm, the phase “separately handled unit” is somewhat broad and vague and is not deemed to place all these specific limitations on the structure of the transceiver. For example something can be separately “handled” while it is still attached to something else because the term “handled” can mean anything as simple as touching or placing a grasp on something. Also, the process of attaching the transceiver to the diaphragm could be interpreted as “forming” the transceiver unit while it is being handled separately from the diaphragm (i.e. the transceiver can be attached to diaphragm and thereby formed, while only touch and holding the transceiver), in which case it would be considered to be “formed as a separately handled unit.” It is believed that if Applicant wishes to limit the device to a transceiver which is capable .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861